Title: To Thomas Jefferson from Thomas Barclay, 23 March 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 23 March 1786

I had the pleasure of addressing you twice since my Arrival here, and though I had nothing worth the attentions of you or M. Adams to Communicate, I thought you wou’d wish to know how I am employ’d and to be able to say to him that I have made some progress in my Journey.
Yesterday I was Introduced to the Count of Florida Blanca at the Pardo, he received and treated me like a man of Business extremely well disposed to serve our Country. His Manner was frank and easie. He said the Emperor of Morocco proposed making the King Negociator of the Peace, but that he wou’d inform the Emperor it wou’d be better the Business shou’d be done in Morocco, and he Called in his Secretary, and gave him directions to prepare the letters for me against Saturday next.
He added, that he wou’d propose to the King to write to the Emperor himself, and I have no Doubt but I shall have the Honor of Carrying this Powerful Recommendation.
We are again to wait on the Count of Florida Blanca on Sunday,  and probably I may have it in my power to write you more particularly by Monday’s post. I am with great respect and Esteem Dear Sir Your most obed. Huml. Servant,

Thos. Barclay


Mr. Lamb sailed the 11th. from Barcelona.

